Exhibit 10.5

 

 

2020 PERFORMANCE SHARE UNITS GRANT AGREEMENT

 

Applicable to Performance Share Units promised under the Autoliv, Inc., 1997
Stock Incentive Plan (as amended and restated)

 

Your above-described grant of performance share units (the “PSUs”) is subject to
the following provisions, in addition to those set forth in the attached Notice
of Grant (the “Grant Notice”): and the Autoliv, Inc. 1997 Stock Incentive Plan
(“the Plan”):

 

1.

Defined Terms:

 

Capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Plan.  In addition, for purposes of this Grant
Agreement:

 

 

a.

“Cause” will have the meaning assigned such term in the employment, severance or
similar agreement, if any, between you and Autoliv, Inc. (“the Company) or one
of its subsidiaries; provided, however, that if there is no such employment,
severance or similar agreement in which such term is defined, “Cause” shall mean
any of the following acts by you, as determined by the Company or one of its
subsidiaries, as applicable, in its sole discretion: gross neglect of duty, as
reasonably determined by the Company, prolonged absence from duty without the
consent of the Company or one of its subsidiaries, as applicable; your material
breach of any published Company code of conduct or code of ethics; or your
willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company or one of its subsidiaries.

 

 

b.

“Date of Vesting” means the earlier of (i) the date of the Compensation
Committee’s certification of the Company’s attainment of the Performance
Objectives for the Performance Period or (ii) the date on which a Change of
Control of the Company occurs as described in Section 5 below, provided that,
except as otherwise stated herein, you are then still employed by the Company or
one of its subsidiaries.

 

 

c.

“Disability” means your inability, as reasonably determined by the Company, to
perform the essential functions of your regular duties and responsibilities,
with or without reasonable accommodation, due to a medically determinable
physical or mental illness which has lasted (or can reasonably be expected to
last) for a period of six (6) consecutive months.

 

 

d.

“EMT” means the Executive Management Team.

 

 

e.

“Good Reason” shall have the meaning (i) assigned such term in the employment,
severance or similar agreement, if any, between you and the Company or one of
its subsidiaries, or (ii) if there is no such employment, severance or similar
agreement in which such term is defined, then “Good Reason” as used herein shall
mean a resignation following a Change in Control event for the purpose of
Section 5(b) below due to (a) material reduction in salary, or (b) relocation of
principal place of business to a location more than thirty kilometers from
employment location at the time of the Change in Control,.

 

 

f.

“Performance Objectives” shall have the meaning set forth in Exhibit A hereto.

 

 

g.

“Performance Period” shall have the meaning set forth in Exhibit A hereto.

 

 

h.

“Qualifying Retirement” means your termination of employment with the Company or
one of its subsidiaries at or after the earliest date you satisfy the
eligibility requirements for retirement under the relevant provisions of
national, state, or provincial law in your home country, provided such
termination of employment (i) is approved by the Company to be a Qualifying
Retirement, or (ii) if you are a member of EMT, is approved as a Qualifying
Retirement in advance by the Leadership Development and Compensation Committee.
Notwithstanding the foregoing, your termination of employment will not be
considered a Qualifying Retirement if (i) the termination occurs within six (6)
months following the Date of Promise, or (ii) you are terminated for Cause by
the Company or one of its subsidiaries.   

 

2020 PSU Grant Page | 1

 

--------------------------------------------------------------------------------

Exhibit 10.5

 

i.

“Target Award” is the target number of shares of Common Stock subject to this
award, as set forth in your Grant Notice, as well as any additional PSUs
credited as a result of dividend equivalents, as described in Section 9 below.

 

2.

Vesting; Termination of Employment:

 

 

a.

The PSUs have been credited to a bookkeeping account (“Account”) on your behalf
as of the grant date specified in the Grant Notice (the “Grant Date”). Your
Account will reflect the number of PSUs awarded to you as set forth in the Grant
Notice, as well as any additional PSUs credited as a result of dividend
equivalents, as described in Section 9 below.  Each Performance Share represents
an unfunded, unsecured right to receive Common Stock, subject to the terms and
conditions stated in the Plan and this Grant Agreement. The Confirmed PSUs in
your account will be earned in whole, in part, or not at all, on the Date of
Vesting to the extent that the Performance Objectives are attained, as provided
on Exhibit A attached hereto, provided that, except as otherwise stated herein,
you are then still employed by the Company or one of its subsidiaries. Any PSUs
that fail to vest in accordance with the terms of this Grant Agreement will be
forfeited and reconveyed to the Company without further consideration or any act
or action by you.

 

 

b.

If your employment with the Company or one of its subsidiaries terminates by
reason of your death, Disability or Qualifying Retirement prior to the Date of
Vesting, you or, as the case may be, your estate, will retain the PSUs and the
PSUs may be earned, in whole, in part, or not at all, on the Date of Vesting to
the extent that the Performance Objectives are attained, as provided on Exhibit
A attached hereto.

 

 

c.

If your employment terminates for any reason other than as described in
subsection (b) above, you will forfeit all right, title and interest in and to
the unvested PSUs as of the date of such termination and the unvested PSUs will
be reconveyed to the Company without further consideration or any act or action
by you.  

 

3.

Conversion to Shares of Common Stock; Procedure at Date of Vesting:

 

 

a.

Unless the PSUs are forfeited prior to the Date of Vesting as provided in
Section 2 above, the Confirmed PSUs in your Account will be converted on the
Date of Vesting to actual shares of Common Stock.  The shares of Common Stock to
be issued pursuant to this Grant Agreement shall be issued in the form of
book-entry shares of Common Stock in your name as the beneficial owner as of the
Date of Vesting.

 

4.

Securities Law Restrictions; Insider Trading Policy:

 

You may not offer, sell or otherwise dispose of any shares of Common Stock in a
manner which would violate any applicable laws, including, without limitation,
the laws of Sweden, U.S. federal and state securities laws, U.S. federal law,
the requirements of any stock exchange or quotation system upon which the Common
Stock may then be listed or quoted and any laws of any other country or
jurisdiction that may be applicable to you.

 

In connection with receipt of this Grant Agreement, you acknowledge that you are
subject to the Company’s AS 314 Insider Trading Policy.  Such policy may be
found on the Company’s intranet at “Functions, Legal” or is available upon
request to the Legal department of the Company.  

 

5.

Change in Control of the Company:

 

Notwithstanding any provision herein to the contrary, your PSUs shall be
immediately vested at the Target Award level under the following situations.

 

 

a.

If (i) a Change in Control occurs during the Performance Period and while you
are employed by the Company or one of its subsidiaries, and (ii) the surviving
entity is not a public company with shares listed on a public stock exchange
then as of the effective date of the Change in Control, your PSUs shall be
immediately vested at the Target Award level.  

 

2020 PSU Grant Page | 2

 

--------------------------------------------------------------------------------

Exhibit 10.5

 

b.

If (i) a Change in Control occurs during the Performance Period and while you
are employed by the Company or one of its subsidiaries, (ii) the PSUs are
assumed and equitably converted by the surviving entity which is a publicly
traded company with shares listed on a public stock exchange, and (iii) within
two (2) years after the effective date of the Change in Control your employment
is terminated by the Company or one of its subsidiaries without Cause or, if
applicable, you resign for Good Reason, then as of your date of termination,
your equitably converted PSUs shall immediately vest at the Target Award level.

 

6.

Non-Transferability:

 

Your PSUs are personal to you and shall not be transferable by you otherwise
than by will or the laws of descent and distribution.

 

7.

Conformity with Plan:

 

Your PSUs are intended to conform in all respects with the Plan, including any
future amendments thereto. Inconsistencies between this Grant Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. All definitions
stated in the Plan shall be fully applicable to this Grant Agreement.

 

8.

Employment and Successors:

 

Nothing herein or in the Grant Notice or in the Plan confers any right or
obligation on you to continue in the employ of the Company or any subsidiary or
shall affect in any way your right or the right of the Company or any
subsidiary, as the case may be, to terminate your employment at any time. This
Grant Agreement, the Grant Notice, and the Plan, including any future amendments
thereto, shall be binding upon you, your estate, any person succeeding to your
rights hereunder and any successor or successors of the Company. The PSUs do not
confer to you or any person succeeding to your rights hereunder any rights of a
shareholder of the Company unless and until shares of Common Stock are in fact
issued to you or such person in connection with the settlement of the PSUs.

 

9.

Dividend Equivalent Rights:  

 

Subject to share availability under the Plan, any cash dividend paid with
respect to the Common Stock for which the record date occurs on or after the
Grant Date and the payment date occurs on or before the Date of Vesting will
result in a credit to your Account of additional PSUs equal to (a) the dollar
amount of the dividend per share of Common Stock multiplied by the number of
PSUs credited to your Account as of the applicable record date, divided by (b)
the closing price per share of the Common Stock on the New York Stock Exchange
on the applicable dividend payment date. The additional PSUs credited pursuant
to this Section 9 will be subject to the same vesting schedule, forfeiture and
other terms that apply to the original PSUs.  PSUs that, at the relevant
dividend payment date, previously have been settled or forfeited will not be
eligible to receive dividend equivalents pursuant to this Section 9.

 

10.

Tax:

You are totally responsible for paying all taxes that you incur in respect of
this Grant. The Company has the authority and the right to deduct or withhold,
or require you to remit, an amount sufficient to satisfy all applicable taxes
required by law to be withheld with respect to any taxable event arising as a
result of vesting or settlement of the PSUs.  The withholding requirement may be
satisfied, in whole or in part, by withholding from the settlement of the PSUs,
shares of Common Stock having a fair market value on the date of withholding
equal to the minimum amount (and not any greater amount unless such other
withholding rate will not cause an adverse accounting consequence or cost)
required to be withheld for tax purposes, all in accordance with such procedures
as the Company establishes.  The obligations of the Company hereunder will be
conditional on such payment, and the Company will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to you.

 

2020 PSU Grant Page | 3

 

--------------------------------------------------------------------------------

Exhibit 10.5

11.

Governing Law:

 

This Grant Agreement, the Grant Notice, and the Plan shall be construed in
accordance with and governed by the laws of the State of Delaware, USA, and, to
the extent relevant, the local laws of your home country.

 

12.

Severability:

 

If any one or more of the provisions contained in this Grant Agreement are
invalid, illegal or unenforceable, the other provisions of this Grant Agreement
will be construed and enforced as if the invalid, illegal or unenforceable
provision had never been included.

 

13. Recoupment Policy; Agreement to Repayments of Incentive Compensation When
Payments Are Required Under Federal Law:


The Company’s policy regarding “Return of Compensation in Restatement
Situations” is incorporated herein these terms.  Such policy also may be found
on the Company’s intranet at “LifeNet/Functions/Human Resources/HR
Standards.”  In connection with receipt of this Grant Agreement, you acknowledge
that you are subject to such policy.  In addition, the PSUs shall be subject to
any future compensation recoupment policy that the Company may adopt from time
to time, as required by law or otherwise, to the extent applicable.

 

This provision applies to any policy adopted by the New York Stock Exchange (or
any other exchange on which the securities of the Company are listed) pursuant
to Section 10D of the Securities Exchange Act of 1934.  Section 10D provides for
the recovery of incentive-based compensation that has been erroneously paid
because of material errors in financial statements of the Company. 

 

To the extent such policy requires the repayment of incentive-based compensation
received by you, whether paid pursuant to this Grant Agreement or any other plan
of incentive-based compensation maintained in the past or adopted in the future
by the Company, you agree to the repayment of such amounts to the extent
required by such policy.

 

14.

Executive Stock Ownership Requirements:


If you are a member of the EMT, you acknowledge that you are subject to the
Company’s policy regarding “Stock Ownership Policy for Executives” in connection
with receipt of this Grant Agreement.  

 

15.

Confidentiality:

 

By accepting this Grant, you agree (a) to keep this Grant Agreement and all of
its provisions, as well as any ancillary materials related to this Grant
provided to you, confidential; (b) not to disclose the contents thereof to
anyone except your attorney, your immediate family or your financial consultant
(“Permitted Persons”), provided such Permitted Persons agree in advance to keep
such information confidential and not disclose it to others; and (c) not to use
the contents thereof for any purpose other than the interpretation of this
Grant.  If you or any Permitted Person violate the terms and conditions of this
Section 15, the PSUs will be forfeited as of the date of such violation, and the
PSUs will be reconveyed to the Company without further consideration or any act
or action by you. In addition, violations of this Section 15 may result in
potential civil or criminal penalties under the US federal securities laws.
Anything herein to the contrary notwithstanding, you shall not be restricted
from: (i) disclosing information that is required to be disclosed by law, court
order or other valid and appropriate legal process; provided, however, that in
the event such disclosure is required by law, you shall provide the Company with
prompt notice of such requirement so that the Company may seek an appropriate
protective order prior to any such required disclosure by you; and (ii)
reporting possible violations of federal, state, or local law or regulation to
any governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation, and you shall not need the prior authorization of the Company to
make any such reports or disclosures and shall not be required to notify the
Company that you have made such reports or disclosures.

 

16.  Fractional Shares

2020 PSU Grant Page | 4

 

--------------------------------------------------------------------------------

Exhibit 10.5

 

No fractional shares of Common Stock, nor the cash value of any fractional
shares of Common Stock, will be issuable or payable to you pursuant to this
Agreement. On the Date of Vesting, the aggregate number of Confirmed PSUs shall
be rounded down to the nearest whole share.

 

17.U.S. Taxpayers


Notwithstanding anything in this Agreement to the contrary, this Section 17(a)
shall apply only if your PSUs constitute “deferred compensation” under Section
409A of the Internal Revenue Code and the regulations promulgated thereunder
(“Section 409A”).

 

 

a.

If Section 5(a) becomes operative and you are a U.S. taxpayer for the taxable
year in which the Change in Control occurs, then the Change in Control must meet
any definition of “change in control event” in Section 409A (without giving
effect to any elective provisions that may be available under such definition).

 

 

b.

If your PSUs become payable upon your termination of employment pursuant to
Section 5(b) hereof (or otherwise) and you are a U.S. taxpayer for the taxable
year in which your termination of employment occurs, then (i) the circumstances
giving rise to your termination of employment must meet any definition of
“separation from service” in Section 409A (without giving effect to any elective
provisions that may be available under such definition) and (ii) if you are a
“specified employee” of the Company (as defined in Section 409A) as of the date
of your termination of employment, vested PSUs will be delivered to you on the
first day of the seventh month following the date of your termination of
employment (or if earlier, upon death); provided, however, that such delay shall
be implemented only to the extent necessary in order to avoid the imposition of
taxes under Section 409A; and further provided that you have otherwise complied
with the requirements for such delivery of vested shares as provided herein.  

 

 

 

 

 

 

 




2020 PSU Grant Page | 5

 

--------------------------------------------------------------------------------

Exhibit 10.5

EXHIBIT A

 

TARGETS for PERFORMANCE SHARES

2020-2022 Program

 

 

I.

Definitions

 

a.

Performance Objectives shall mean Relative EPS Growth and New Order Intake Level

 

 

b.

Performance Period shall mean the three-year period beginning on January 1, 2020
and ending on December 31, 2022.

 

 

c.

Company EPS shall mean the Company’s “Earnings per common share – assuming
dilution” as reported in the Company’s audited financial statements for the
relevant year adjusted, if applicable, to exclude the Impact of Foreign Currency
Translations, unusual Tax items, costs for Capacity Alignment and Antitrust
related matters.

 

 

d.

Company EPS Growth shall mean the three-year average of Company EPS’ annual
growth rate as of December 31st in 2020, 2021 and 2022, expressed as a
percentage, calculated with a beginning value of $5.78 (the Company EPS for the
year prior to the first year of the Performance Period).

 

 

e.

Industry Growth shall mean the three-year average of annual growth rate for
global light vehicle production as of December 31st in 2020, 2021 and 2022,
expressed as a percentage, using the information reported in IHS “Automotive
Global Light Vehicle Production Forecast” to be released in January of the year
following the measurement year.

 

 

f.

Relative EPS Growth shall mean the Company EPS Average for the Performance
Period relative to the Industry Average for the Performance Period.

 

 

g.

New Order Intake shall mean the projected sales for the lifetime of each program
awarded to Autoliv in relation to projected sales for the lifetime of each
program available for award in the market, expressed in %.

 

 

h.

New Order Intake Level shall mean the three-year average of annual New Order
Intake, as of December 31st in 2020, 2021 and 2022, expressed as a percentage.

 

 

i.

Impact of Foreign Currency Translations shall mean the differences arising from
the translation into U.S. dollars of the income statements of the Company's
non-U.S. subsidiaries using foreign exchange rates different from those used in
preparing the Company's audited financial statements in the year prior to the
first year of the Performance Period.

 

 

j.

Capacity Alignment shall mean the amounts recognized in the Company’s audited
financial statements for restructuring plus any specifically identifiable costs
associated with restructurings or cessations of operations or closures of
facilities. Such identifiable costs would include, for example, impairment
charges for fixed assets.

 

 

II.

Vesting Matrices and Terms.

 

Performance Matrix for Relative EPS Growth

 

Seventy percent (70%) of the Target Award (the “Relative EPS Growth Award”) may
be earned, in whole, in part or not at all, based on your continuous employment
with the Company or one of its subsidiaries through the Date of Vesting, except
as otherwise stated in the Grant Agreement, and the Company’s Relative EPS
Growth for the Performance Period, as determined in accordance with the
following matrix.

2020 PSU Grant Page | 6

 

--------------------------------------------------------------------------------

Exhibit 10.5

 

Degree of Performance Attainment

Company EPS Growth Relative to Industry Growth (1)

% of Relative EPS Growth Award Earned (1)

Maximum

Company EPS Growth exceeds Industry Growth by ten (10) whole percentage points

200%

Target

Company EPS Growth exceeds Industry Growth by five (5) whole percentage points

100%

Threshold

Company EPS Growth is equal to Industry Growth

0%

 

(1)

Payouts between performance levels will be determined based on straight line
interpolation.

 

 

Performance Matrix for New Order Intake Level

 

Thirty percent (30%) of the Target Award (the “New Order Intake Level Award”)
may be earned, in whole, in part or not at all, based on your continuous
employment with the Company or one of its subsidiaries through the Date of
Vesting, except as otherwise stated in the Grant Agreement, and the Company’s
New Order Intake Performance Level for the Performance Period, as determined in
accordance with the following matrix.

 

Degree of Performance Attainment

New Order Intake Level (1)

% of New Order Intake Level Award Earned (1)

Maximum

48%

200%

Target

44%

100%

Threshold

40%

0%

 

(1)

Payouts between performance levels will be determined based on straight line
interpolation.

 

 

2020 PSU Grant Page | 7

 